Opinion issued April 2, 2009










In The
Court of Appeals
For the
First District of Texas
____________

NO. 01-05-00698-CV
____________

IN RE ELENE B. GLASSMAN, Relator




Original Proceeding on Petition for Writ of Mandamus




MEMORANDUM OPINIONOn July 21, 2005, relator, Elene B. Glassman, filed a petition for a writ of
habeas corpus to secure her release from the Harris County jail, where she had been
incarcerated under the order of contempt signed by former Judge Russell P. Austin,
now deceased, on June 16, 2005.


  On July 22, 2005, relator moved to dismiss the
original proceeding on her petition for writ of habeas corpus because she had been
released, mooting this proceeding.  That same day, the Court granted relator’s motion
to dismiss; however, through an administrative oversight, the Court did not issue an
opinion disposing of the original proceeding.
          Accordingly, the Court now dismisses the original proceeding herein.
          Any pending motions are denied as moot.
PER CURIAM
Panel consists of Justices Taft, Bland, and Sharp.